              Case 5:18-cr-00258-EJD Document 839 Filed 06/17/21 Page 1 of 9




 1 JOHN D. CLINE (CA State Bar No. 237759)
   50 California Street, Suite 1500
 2 San Francisco, CA 94111
   Telephone: (415) 662-2260 │Facsimile: (415) 662-2263
 3 Email: cline@johndclinelaw.com

 4 KEVIN M. DOWNEY (Admitted Pro Hac Vice)
   LANCE A. WADE (Admitted Pro Hac Vice)
 5 AMY MASON SAHARIA (Admitted Pro Hac Vice)
   KATHERINE TREFZ (CA State Bar No. 262770)
 6 WILLIAMS & CONNOLLY LLP
   725 Twelfth Street, NW
 7 Washington, DC 20005
   Telephone: (202) 434-5000 │Facsimile: (202) 434-5029
 8 Email: KDowney@wc.com; LWade@wc.com; ASaharia@wc.com; KTrefz@wc.com

 9 Attorneys for Defendant ELIZABETH A. HOLMES

10

11                               UNITED STATES DISTRICT COURT

12                             NORTHERN DISTRICT OF CALIFORNIA

13                                       SAN JOSE DIVISION

14
     UNITED STATES OF AMERICA,                 )   Case No. CR-18-00258-EJD
15                                             )
            Plaintiff,                         )   MS. HOLMES’ OBJECTIONS TO ORDER
16                                             )   GRANTING GOVERNMENT’S MOTION TO
       v.                                      )   DETERMINE THAT DEFENDANT LACKS
17                                             )   INDIVIDUAL PRIVILEGE INTERESTS IN
     ELIZABETH HOLMES and                      )   DISPUTED DOCUMENTS
18   RAMESH “SUNNY” BALWANI,                   )
                                               )
19          Defendants.                        )
                                               )
20                                             )
                                               )
21                                             )   Hon. Edward J. Davila
                                               )
22                                             )

23

24

25

26

27

28 MS. HOLMES’ OBJECTIONS TO ORDER GRANTING GOVERNMENT’S MOTION TO
   DETERMINE THAT DEFENDANT LACKS INDIVIDUAL PRIVILEGE INTERESTS IN DISPUTED
   DOCUMENTS
   CR-18-00258 EJD
                     Case 5:18-cr-00258-EJD Document 839 Filed 06/17/21 Page 2 of 9




 1                                                           TABLE OF CONTENTS

 2                                                                                                                                                  Page

 3              I.
            The Court Overlooked Key Evidence of Ms. Holmes’ Attorney-Client
            Relationship with Boies Schiller. .........................................................................................1
 4     II.  The Court Erred in Applying the Graf Test. ........................................................................4
 5 CONCLUSION ............................................................................................................................................5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
   MS. HOLMES’ OBJECTIONS TO ORDER GRANTING GOVERNMENT’S MOTION TO
28 DETERMINE THAT DEFENDANT LACKS INDIVIDUAL PRIVILEGE INTERESTS IN DISPUTED
   DOCUMENTS
   CR-18-00258 EJD
                                       i
                Case 5:18-cr-00258-EJD Document 839 Filed 06/17/21 Page 3 of 9




 1          Ms. Holmes respectfully submits, pursuant to Federal Rule of Criminal Procedure 59(a) and

 2 Local Civil Rule 72-2, the following objections to the June 3, 2012 Order (“Order”) entered by

 3 Magistrate Judge Cousins, Dkt. 812, holding that Ms. Holmes lacks an individual claim of attorney-

 4 client privilege over 13 disputed documents.1 The Order rests on legal errors and clearly erroneous

 5 factual findings that warrant correction. The foundational flaw in the Court’s reasoning appears in the

 6 second line of its analysis. There, the Court framed the dispute before it as a “disagre[ement] on

 7 whether the Court should apply a subjective belief test or the Graf test” to evaluate whether Boies

 8 Schiller jointly represented Ms. Holmes and Theranos. Order at 3. That framing is incorrect: the

 9 objective record establishes that Boies Schiller jointly represented Ms. Holmes and Theranos, and the

10 only issue in dispute is the scope of that joint representation. The Graf test does not answer that

11 question. Under the Court’s holding, Graf would supplant all rules for assessing co-client privilege

12 when one of the clients is a corporation and another is an officer of that corporation. That is a novel and

13 dangerous expansion of Graf, and, if affirmed, will foreclose the common practice of jointly

14 representing corporations and corporate officers.

15 I.       The Court Overlooked Key Evidence of Ms. Holmes’ Attorney-Client Relationship with
            Boies Schiller.
16
            As an initial matter, Ms. Holmes need not rely on her subjective beliefs to establish that she was
17
     a Boies Schiller client over several years, and she has never advocated a “subjective belief” test. The
18
     objective fact that Ms. Holmes was a Boies Schiller client is irrefutable, as evidenced by the firm’s
19
     appearance as counsel of record on her behalf in multiple legal proceedings. See Opp’n, Dkt. 619 at 2-4.
20
     The Court briefly acknowledged some of these facts, see Order at 1 (“In 2011, [Boies Schiller] began
21
     representing Holmes and Theranos in an intellectual property dispute.”), while overlooking others,
22
     including Boies Schiller’s continued personal representation of Ms. Holmes through 2014 in litigation in
23
     this Court and the District of Columbia and in 2016 in the District of Arizona, see Opp’n, Dkt. 619 at 2-
24

25          1
            The government’s motion and reply are Dkt. 556 and 634; Ms. Holmes’ opposition and
26 supporting declarations are Dkt. 619; at argument on December 16, 2020, the Court ordered Ms. Holmes
   to make a sealed, ex parte submission of the 13 privileged documents and additional privileged materials
27 supporting her position; Ms. Holmes made that sealed, ex parte submission on December 22, 2020.
   MS. HOLMES’ OBJECTIONS TO ORDER GRANTING GOVERNMENT’S MOTION TO
28 DETERMINE THAT DEFENDANT LACKS INDIVIDUAL PRIVILEGE INTERESTS IN DISPUTED
   DOCUMENTS
   CR-18-00258 EJD
                                                       1
              Case 5:18-cr-00258-EJD Document 839 Filed 06/17/21 Page 4 of 9




 1 4. The Court did not mention these undisputed, public representations in its analysis.

 2          At the same time, the Court overstated Ms. Holmes’ reliance on her own subjective belief in

 3 seeking to establish her privilege interests in the 13 documents. Ms. Holmes does not rely on her

 4 subjective belief alone. Her opposition acknowledged that a client’s subjective belief must be

 5 objectively reasonable either to establish an attorney-client relationship or to mark its scope. See Opp’n,

 6 Dkt. 619 at 10 (citing authority for propositions that such belief must be “objectively reasonable under

 7 all the circumstances” and that courts consider a “number of factors” in that analysis (citations and

 8 internal quotation marks omitted)). The public representations spanning 2011-2014 and 2016 discussed

 9 above, along with other instances detailed in her opposition, declaration, and ex parte submission in

10 which Boies Schiller attorneys advised her on all manner of topics, including those that impacted her

11 personal rights, are objective evidence that reaffirms Ms. Holmes’ subjective belief about the duration

12 and scope of the Boies Schiller representation. This evidence indicates that Ms. Holmes’ initial 2011

13 status as co-client did not change even as the scope of advice Boies Schiller offered grew over the years.

14          The Court cited two facts as purportedly weighing against Ms. Holmes’ personal privilege

15 interests: (1) the lack of an engagement letter; (2) Theranos’ payment of Boies Schiller’s fees. But the

16 first supports the existence of a continuous joint-client relationship here and the second is not probative.

17 First, “while written agreements limiting the scope of a joint representation might be preferable” to

18 avoid later disputes like this one, “nothing requires this so long as the parties understand the

19 limitations.” In re Teleglobe Comm’cns Corp., 493 F.3d 345, 363 (3d Cir. 2007). The absence of a

20 writing specifying that the relationship was never joint, was no longer joint, or was joint only as to

21 certain matters, justifies Ms. Holmes’ belief (as a non-attorney) that her 2011 arrangement with Boies

22 Schiller—which the Court itself characterized as the firm “representing Holmes and Theranos in an

23 intellectual property dispute,” Order at 1 (emphasis added)—had not changed. To those (like Ms.

24 Holmes) unschooled in the federal common law of privilege, it would seem obvious that a change from

25 a co-client relationship to one where the company was the sole client would require some form of notice.

26 Boies Schiller never provided any such notice. Second, the Court erred in finding that Theranos’

27
   MS. HOLMES’ OBJECTIONS TO ORDER GRANTING GOVERNMENT’S MOTION TO
28 DETERMINE THAT DEFENDANT LACKS INDIVIDUAL PRIVILEGE INTERESTS IN DISPUTED
   DOCUMENTS
   CR-18-00258 EJD
                                       2
               Case 5:18-cr-00258-EJD Document 839 Filed 06/17/21 Page 5 of 9




 1 payment of fees undermines Ms. Holmes’ privilege claims. As Ms. Holmes explained, it is common for

 2 companies to pay legal fees in joint representations with their officers (whether or not under an

 3 indemnification agreement), see Dkt. 619 at 12 n.13, which is what occurred here, see 12/16/2020 Hr’g

 4 Tr. at 32-33. See Model R. Prof’l Conduct 1.7 cmt. [13] (“A lawyer may be paid from a source other

 5 than the client, including a co-client . . . .”).

 6           The Court overlooked this evidence supporting Ms. Holmes’ understanding because it wrongly

 7 concluded that Ms. Holmes’ intent was irrelevant to the inquiry. See Order at 3, 5. However, it has long

 8 been the rule, including in the Ninth Circuit, that an attorney-client relationship can arise based on a

 9 client’s objectively reasonable understanding. See, e.g., United States v. Ruehle, 583 F.3d 600, 607 (9th

10 Cir. 2009) (objectively reasonable belief sufficient to establish attorney-client relationship); accord

11 Westinghouse Elec. Corp v. Kerr-McGee Corp., 580 F.2d 13311, 1319 (7th Cir. 1978) (“The

12 professional relationship for purposes of the privilege for attorney-client communications ‘hinges upon

13 the client’s belief that he is consulting a lawyer in that capacity and his manifested intention to seek

14 professional legal advice.’” (quoting McCormick on Evidence § 88 (2d ed. 1972)). This principle

15 extends also to joint- or co-client representations, where a single attorney represents more than one

16 client, with the slight modification that both the clients’ and the attorney(s)’s subjective intent are

17 relevant. See, e.g., FDIC v. Ogden Corp., 202 F.3d 454, 463 (1st Cir. 2000) (co-client relationship

18 determined by evaluating clients’ objectively reasonable beliefs); see also In re Teleglobe, 493 F.3d at

19 363 (“The keys to deciding the scope of a joint representation are the parties’ intent and expectations,

20 and so a district court should consider carefully (in addition to the content of the communications

21 themselves) any testimony from the parties and their attorneys on those areas.”). Here, the subjective

22 intent of Boies Schiller lawyers is clear: they signed court pleadings on Ms. Holmes’ behalf.

23           According to the Court, United States v. Graf, 610 F.3d 1148 (9th Cir. 2010), uprooted this long-

24 standing principle in any case where the co-clients are a corporation and a corporate executive, even

25 where an attorney has represented both parties as joint clients. For the reasons set forth in the following

26 section, that novel holding misunderstands the Graf rule and threatens significant consequences for the

27
   MS. HOLMES’ OBJECTIONS TO ORDER GRANTING GOVERNMENT’S MOTION TO
28 DETERMINE THAT DEFENDANT LACKS INDIVIDUAL PRIVILEGE INTERESTS IN DISPUTED
   DOCUMENTS
   CR-18-00258 EJD
                                       3
                Case 5:18-cr-00258-EJD Document 839 Filed 06/17/21 Page 6 of 9




 1 viability of co-client arrangements in this Circuit.

 2 II.      The Court Erred in Applying the Graf Test.

 3          The Court’s holding that Graf applies was legal error. Graf concerned a problem not implicated

 4 here—namely, a situation where a company employee whom corporate counsel did not

 5 contemporaneously accept as a client later claims an implied attorney-client relationship with corporate

 6 counsel. The rule operates to limit this type of post hoc implied representation in such cases:

 7          [A]ny time a corporation retains counsel, counsel will have to talk to individual employees to
            represent the company effectively. The Bevill test responds to this reality by ensuring that a
 8          corporation is free to obtain information from its officers, employees, and consultants about
            company matters and then control the attorney-client privilege, waiving it when necessary to
 9
            serve corporate interests. 2
10
     610 F.3d at 1160-61. Under Graf, then, even the officer’s objectively reasonable belief will not suffice
11
     to claim a personal privilege. And even if she can satisfy the five-factor Graf test, she has no privilege
12
     claim over any communications relating to company affairs.
13
            But Graf’s policy rationale, and the five-factor test that effectuates it, has no relevance where the
14
     officer and her company were actual co-clients of the same law firm at the outset of the representation.
15
     Applying Graf in that situation would destroy co-client representations. Because co-client
16
     representations are limited to situations where the clients’ interests are aligned, see, e.g., Teleglobe, 493
17
     F.3d at 363, any privileged communications in that context necessarily would relate “to the company’s
18
     business.” Were Graf to apply, it would leave the individual co-client without any privilege interests.
19
     The Court’s reading of Graf would preclude clients’ ability knowingly to enter into these common
20
     arrangements. See Restatement (Third) of the Law Governing Lawyers § 131 (2000) (“For example,
21
     when an organization is accused of wrongdoing, an individual such as a director, officer, or other agent
22
     will sometimes be charged as well, and the lawyer representing the organization might be asked also to
23
     represent the individual.”); see also In re Ahlan Indus., Inc., 2020 WL 3620332, at *11-*12 (Bankr.
24

25
            2
26          Bevill refers to the Third Circuit’s decision in In re Bevill, Bresler & Schulman Asset
   Management Corp., 805 F.2d 120 (3d Cir. 1986), which set out the 5-factor test the Ninth Circuit
27 adopted in Graf.
   MS. HOLMES’ OBJECTIONS TO ORDER GRANTING GOVERNMENT’S MOTION TO
28 DETERMINE THAT DEFENDANT LACKS INDIVIDUAL PRIVILEGE INTERESTS IN DISPUTED
   DOCUMENTS
   CR-18-00258 EJD
                                                         4
                Case 5:18-cr-00258-EJD Document 839 Filed 06/17/21 Page 7 of 9




 1 W.D. Mich. July 2, 2020) (finding that corporate entities and individual executives engaged in a

 2 “common legal effort to defend…litigation” were “clients” with unique privilege interests for purposes

 3 of their communications with legal counsel); Voss v. Sutardja, 2015 WL 349444, at *12 (N.D. Cal. Jan.

 4 26, 2015) (permitting joint representation of company and officers at early stage of derivative suit and

 5 rejecting plaintiffs’ arguments regarding conflicts).

 6          The Court further erred in describing Graf’s facts as “analogous” and “parallel” to the present

 7 case. Order at 3-4. The only factual similarity the Court identified was that both Graf and Ms. Holmes

 8 were indicted for alleged fraud related to “the operation of a company.” Id. at 3. That is where the

 9 similarities end. Critically, in Graf, none of the attorneys admitted to representing Graf in connection

10 with company-related matters and one testified he “would have refused to represent Graf personally had

11 he ever been asked.” 610 F.3d at 1163.3 A retainer letter from one firm named the company as the sole

12 client. See id. at 1162-63. The record in Graf appears devoid of any objective evidence to support the

13 existence of a true joint-client representation. As such, Graf’s claims were subject to (and flunked) the

14 five-part Bevill test to evaluate whether any personal privilege arose by implication during his

15 interactions with company counsel.

16          This case could not be further from Graf’s. As a longstanding client of Boies Schiller and a

17 named co-plaintiff and co-defendant alongside Theranos in various matters, Ms. Holmes was

18 undoubtedly a co-client. The only question is whether Ms. Holmes’ belief as to the scope of that

19 representation was objectively reasonable, a question that Graf does not answer.

20                                               CONCLUSION

21          For the foregoing reasons, and the reasons stated in Ms. Holmes’ Opposition, Dkt. 619, to the

22 government’s motion and on the record at the December 16, 2020 hearing, this Court should overrule

23 Judge Cousins’ Order and hold that Ms. Holmes holds a privilege in the 13 disputed documents.

24

25
            3
26          One of the two firms at issue previously represented Graf and a separate company on an
   unrelated matter, and the company’s General Counsel represented Graf in family law, bankruptcy, and
27 business matters before and after his tenure as General Counsel. Id. at 1162-64.
   MS. HOLMES’ OBJECTIONS TO ORDER GRANTING GOVERNMENT’S MOTION TO
28 DETERMINE THAT DEFENDANT LACKS INDIVIDUAL PRIVILEGE INTERESTS IN DISPUTED
   DOCUMENTS
   CR-18-00258 EJD
                                                       5
           Case 5:18-cr-00258-EJD Document 839 Filed 06/17/21 Page 8 of 9




 1 DATED: June 17, 2021                     Respectfully submitted,

 2                                          /s/ Lance Wade
                                            KEVIN DOWNEY
 3                                          LANCE WADE
                                            AMY MASON SAHARIA
 4                                          KATHERINE TREFZ
                                            Attorneys for Elizabeth Holmes
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
   MS. HOLMES’ OBJECTIONS TO ORDER GRANTING GOVERNMENT’S MOTION TO
28 DETERMINE THAT DEFENDANT LACKS INDIVIDUAL PRIVILEGE INTERESTS IN DISPUTED
   DOCUMENTS
   CR-18-00258 EJD
                                       6
            Case 5:18-cr-00258-EJD Document 839 Filed 06/17/21 Page 9 of 9




 1                                     CERTIFICATE OF SERVICE

 2         I hereby certify that on June 17, 2021 a copy of this filing was delivered via ECF on all counsel
 3 of record.

 4

 5                                                      /s/ Lance Wade
                                                        LANCE WADE
 6                                                      Attorney for Elizabeth Holmes

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28 MS. HOLMES’ OBJECTIONS TO ORDER GRANTING GOVERNMENT’S MOTION TO
   DETERMINE THAT DEFENDANT LACKS INDIVIDUAL PRIVILEGE INTERESTS IN DIPSUTED
   DOCUMENTS
   CR-18-00258 EJD
